NUMBER 13-05-412-CR  
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG 

 
ADAN MORENO, JR.,                                                                       Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 36th District
Court 
of San Patricio County, Texas
 
MEMORANDUM OPINION
 
                      Before
Justices Hinojosa, Rodriguez and Garza
                        Memorandum
Opinion by Justice Rodriguez
 




Appellant, Adan
Moreno, Jr.,  was charged with the
offense of aggravated sexual assault of a child.  See Tex.
Pen. Code Ann. ' 22.021 (Vernon 2003
& Supp. 2005).  The jury found
appellant guilty, and the trial court assessed punishment at life imprisonment
in the Texas Department of Criminal Justice-Institutional Division.[1]

Concluding that the
appeal is without merit, appellant's counsel filed a brief in which he
presented two arguable grounds of error, including (1) whether the trial court
erred by proceeding with an eleven member jury after one juror became disabled,
and (2) whether the trial court erred in allowing testimony regarding the
contents of a sexual assault nurse examination report.  We affirm.
I.  Compliance with Anders v. California




Appellant's
court-appointed counsel filed a brief in which he has concluded that
there are no meritorious issues to advance on appeal.  See Anders v. California, 386 U.S.
738, 744 (1967).  The brief meets the
requirements of Anders.  See id. at
744-45; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
[Panel Op.] 1978).  In compliance with Anders,
counsel presented a professional evaluation of the record and referred this
Court to all issues which might arguably support an appeal.  See Anders, 386 U.S. at 744; see
also Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974).  Counsel has informed this Court that he has
(1) examined the record and has found no meritorious issues to advance on
appeal, and (2) forwarded a copy of the brief to appellant, accompanied by a
letter informing appellant of his right to file a pro se brief.  See Anders, 386 U.S. at 744; see
also Stafford v. State, 813 S.W.2d 503, 509-10 (Tex. Crim. App.
1991) (en banc).  More than thirty days
have passed, and appellant has not filed any pro se brief.  See Anders, 386 U.S. at 744-45; see
also Stafford, 813 S.W.2d at 510.
II.  Independent Review of Record
Upon receiving a
"frivolous appeal" brief, we must conduct "a full examination of
all the proceedings to decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80
(1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.BCorpus Christi 2003,
no pet.).  Accordingly, we have carefully
reviewed the record and have considered the issues raised in appellant's
brief.  We find nothing in the record
that would arguably support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  Therefore, we agree with counsel that the
appeal is without merit.  See id.
at 828 ("Due to the nature of Anders briefs, by indicating in the
opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals met the
requirement of Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion




The judgment of the
trial court is affirmed.  Additionally,
in accordance with Anders, appellant's counsel filed a motion to
withdraw as counsel for appellant.  See
Anders, 386 U.S. at 744.  Having
affirmed the judgment, we now grant counsel's motion to withdraw.  We order counsel to notify appellant of the
disposition of this appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).                 
 
NELDA V.
RODRIGUEZ
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and 
filed this 29th
day of June, 2006.




[1]Appellant was sentenced as a repeat
offender pursuant to section 12.42(c)(2) of the Texas Penal Code.  See Tex.
Pen. Code Ann. ' 12.42(c)(2) (Vernon 2003 &
Supp. 2005) (providing that a defendant shall be punished by life imprisonment
if he is convicted of an offense under section 22.021 of the penal code and he
has been convicted previously of an offense under section 22.021 of the penal
code).